DECISION AND JUDGMENT ENTRY
This is an appeal from a Gallia County Common Pleas Court, Juvenile Division, judgment. The trial court granted a motion filed by Appellee Michael W. Walker to modify the custody of the parties' minor child. Appellant Stephanie Ann Ohlinger timely appealed the trial court's judgment.
Initially, we must address a threshold jurisdictional issue. Appellee asserts that the trial court lacked jurisdiction to consider this particular matter. In his brief, also captioned "Agreement of Remand," appellee concedes that the trial court's judgment must be reversed and remanded for further proceedings.
In light of both parties' assertions, and without speaking to the merits of any of the underlying issues, we hereby grant both parties' request. Thus, we reverse the trial court's judgment and remand the matter for further proceedings.
JUDGMENT REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
 JUDGMENT ENTRY
It is ordered that the judgment be reversed and this cause remanded for further proceedings consistent with this opinion. Appellant and appellee shall equally share the costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Gallia County Common Pleas Court, Juvenile Division, to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Kline, J.  Evans, J.: Concur in Judgment  Opinion